In an action brought by stockholders on behalf of a corporation, order denying appellants’ motion to dismiss certain portions of the complaint for failure to state facts sufficient to constitute recoverable claims, in so far as appealed from, affirmed, with ten dollars costs and disbursements. The record is insufficient to decide the contention raised with respect to failure to plead the foreign law, and by this decision that contention is left open and undecided. On the facts presently appearing, the complaint states a cause of action based on acts committed within the jurisdiction. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.